78 F.3d 589
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Nicholas Steven SMITH, Appellant,v.TEAMSTERS LOCAL UNION, NO. 688;  National Foods, Appellees.
No. 95-2585.
United States Court of Appeals, Eighth Circuit.
Submitted March 6, 1996.Filed March 12, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Nicholas Steven Smith appeals from the district court's1 order disposing of his claims of employment discrimination and unfair representation.   Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Edward L. Filippine, United States District Judge for the Eastern District of Missouri